Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 1992, *668which ruled that claimant’s request for a hearing was untimely.
On October 26, 1990, claimant admittedly received notification that he was disqualified from receiving unemployment insurance benefits because he was not totally unemployed, that he had been overpaid $4,680 and that he had made a false statement in order to obtain benefits. On the reverse side of the notice, claimant was informed of his right to request a hearing within 30 days of date of the notice. Although the face of the notice told claimant to read the back of the form, claimant failed to do so and did not request a hearing until February 7, 1991. The Unemployment Insurance Appeal Board ruled that the right to a hearing was lost to claimant by his untimely delay and that the initial determination remained in effect. The decision that claimant’s request for a hearing was untimely must be affirmed (see, Matter of High-tower [Hartnett], 169 AD2d 922; Matter of Petrosino [Levine], 50 AD2d 706).
Mikoll, J. P., Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.